Citation Nr: 0728461	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  06-24 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral eye condition, to include chalazion of the right 
eye.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from March 1951 to 
March 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied claims for service 
connection for a bilateral eye condition, to include 
chalazion of the right eye, and bilateral hearing loss.  

In May 2007, the veteran submitted a claim for service 
connection for tinnitus and residuals of a head injury, 
including seizures.  This claim is referred to the RO for 
appropriate action.

In July 2007, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge rendering the determination in 
this claim.  See 38 U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the RO has adjudicated the claim for service 
connection for a bilateral eye condition, to include 
chalazion of the right eye, on the merits, this claim (which 
was characterized as a claim for "residuals of an eye 
condition") was previously denied in a final decision in 
August 1953.  Under the circumstances, regardless of the 
determination reached by the RO in June 2005, the Board must 
find that new and material evidence has been presented in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996); 38 C.F.R. § 3.156 (2006).  This issue has 
therefore been recharacterized as stated on the cover page.  

With respect to the application to reopen a claim of service 
connection for a bilateral eye disability, VCAA notice must 
notify a claimant of the evidence and information needed to 
reopen the claim, as well as the evidence and information 
needed to establish entitlement to the underlying claim.  See 
Kent v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. 
§ 5103, 5013A; 38 C.F.R. § 3.159.  This notice must describe 
what evidence would be needed to substantiate the element(s) 
found insufficient to establish the underlying claim in the 
previous denial.  On remand, the veteran must be provided 
notice consistent with the holding in Kent.  

During his hearing held in July 2007, the veteran stated that 
he was hospitalized for eye and ear symptoms, to include 
bleeding and hearing loss, during service in Stuttgart, 
Germany, in 1952.  In this regard, in a letter received in 
February 2005, he indicated that his unit at the time was the 
229th Service Battery, 105th Forward Artillery.  See also 
Veteran's service medical records (outpatient treatment 
report, dated in January 1953, indicating that he was a 
member of the 229th F. A. (forward artillery) Service 
Battery, "A.P.O. 111").  It appears that a May 1953 request 
for records of treatment from the "U.S. General Hospital," 
in Germany, for treatment of a growth over the eye in January 
1953 was unproductive.  These records are not currently 
associated with the claims file.  On remand, an additional 
attempt should be made to obtain them.  Copies of the 
veteran's service personnel records should also be obtained, 
as well as post-service VA treatment records, as set forth 
below.

Finally, in August 2006 the RO denied a claim of entitlement 
to service connection for a neck disorder.  The veteran 
submitted a notice of disagreement in May 2007. He has not 
been provided a statement of the case on this issue.  
Accordingly, this claim must be remanded for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice consistent 
with the holding in Kent v. Nicholson, 19 
Vet. App. 473 (2006), on the issue of 
reopening a prior final decision of 
service connection for a bilateral eye 
disability, to include chalazion of the 
right eye.

2.  Make arrangements to obtain the 
veteran's complete service medical and 
service personnel records.  This should 
include a specific request for treatment 
records from hospitalization at the U.S. 
Army hospital in Stuttgart, Germany, 
between January 1952 and January 1953.  
If these records are not available, a 
negative reply should be requested.

3.  Make arrangements to obtain the 
veteran's complete treatment records for 
hearing loss and an eye disorder from the 
New Orleans and Alexandria, Louisiana, VA 
treatment facilities, dated from March 
1953 to July 1977; and from the Houston 
and Beaumont, Texas, VA treatment 
facilities, dated from 1989 to 1995 and 
from July 2007 forward.  If these records 
are not available, a negative reply 
should be requested.

4.  If upon receipt of additional 
evidence it is shown that VA examination 
and/or a medical opinion is necessary, 
schedule the veteran for a VA 
examination.  See 38 C.F.R. 
§ 3.159(c)(4).

5.  Provide the veteran with a statement 
of the case as to the claim for 
entitlement to service connection for a 
neck disorder.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  Thereafter, 
if an appeal has been perfected, the 
claim should be returned to the Board for 
appellate review.

6.  Readjudicate the issues on appeal, 
i.e., whether new and material evidence 
has been presented to reopen a claim of 
entitlement to service connection for a 
bilateral eye condition, to include 
chalazion of the right eye, and 
entitlement to service connection for 
bilateral hearing loss.  If either of the 
determinations remains unfavorable, the 
veteran should be provided with a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

